DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forster et al. (US 2009/0209955 A1) in view of Ouchi (US 5,904,647).
Regarding claims 2-9, Forster discloses a surgical device (Figs. 7A-7B), comprising: an elongate member (tubular portion of cutting jaw device 193; Figs. 7A-7B) defining a vacuum lumen (lumen through tubular portion of cutting jaw device 193, as the pincher catheter could be aspirated to remove debris and resected tissue; Fig. 7B) and extending to a distal end portion (distal portion of 193), the elongate member defining a longitudinal axis (longitudinal axis of tubular portion of 193); and a suction tip (including at least blade-like jaws 194) supported by the distal end portion of the elongate member (Figs. 7A-7B) and defining a cavity (opening created by jaws 194) in fluid communication with the vacuum lumen of the elongate member (Figs. 7A-7B), the suction tip having first and second cutting blades (jaws 194), each blade of the first and second cutting blades including a proximal portion and a distal portion (Figs. 7A-7B), the proximal portions of the first and second cutting blades configured to pivot about a common pivot axis (at pin 195) to position the distal portions of the first and second cutting blades between an open position (Fig. 7A) and a closed position (shown by arrows 198; Fig. 7B) to sever tissue received within the cavity of the suction tip ([0070]), the common pivot axis defined through the distal end portion of the elongate member and positioned to enable the first and second cutting blades to pivot in an axially fixed location relative to the distal end portion of the elongate member such that the distal portions of the first and second cutting blades extend distally beyond a distal end of the elongate member in both the open and closed positions (Figs. 7A-7B).
Forster discloses that the body of the device may be lengthened and/or made more flexible or torque responsive in order to facilitate navigating anatomy to reach the treatment site ([0070]-[0071]), but fails to explicitly disclose the distal end portion configured to articulate relative to the longitudinal axis of the elongate member; wherein the elongate member includes a first post pivotably coupled thereto by a first pin, wherein the elongate member includes a second post pivotably coupled to the first post by a second pin, wherein the second post supports the suction tip, wherein the first pin and the second pin are transverse to one another, wherein the first post and the second post articulate relative to a proximal end portion of the elongate member in different directions, wherein the elongate member defines a first bore and the first post includes a first clevis, the first pin disposed through the first bore and the first clevis to secure the first post to the elongate member, wherein the first post defines a second bore and the second post includes a second clevis, the second pin disposed through the second bore and the second clevis to secure the second post to the first post.
However, Ouchi teaches an articulable biopsy forceps surgical device (treatment accessory 100; Fig. 11) comprising an elongate member (flexible shaft 13 and free-bending portion 114; Fig. 11) defining a longitudinal axis (axis through shaft 13) and a distal end portion (bending portion 114), the distal end portion configured to articulate relative to the longitudinal axis of the elongate member (columns 8-9, lines 58-67, 1-3), wherein the elongate member includes a first post (proximal most joint member 114a) pivotably coupled thereto (at flexible shaft 13) by a first pin (rivet 114b connecting proximal most joint member 114a to shaft 13; Fig. 12), wherein the elongate member includes a second post (joint member 114a adjacent and distal to the proximal most joint member 114a) pivotably coupled to the first post by a second pin (rivet 114b; Fig. 11), wherein the second post supports the tip (through additional adjacent distal joint members 114a), wherein the first pin and the second pin are transverse to one another (as they are aligned perpendicular with respect to each other; see annotated Fig. 11 below), wherein the first post and the second post articulate relative to a proximal portion of the elongate member in different directions (due to the transverse rivet arrangement), wherein the elongate member (13) defines a first bore (opening through which rivet 114b is passed through shaft 13) and the first post includes a first clevis (proximal forked shaped portion of the joint member 114a that holds rivets 114b), the first pin disposed through the first bore and the clevis to secure the first post to the elongate member (see annotated Fig. 11), wherein the first post defines a second bore (opening through which the second pin is inserted) and the second post includes a second clevis (proximal forked shaped portion of the joint member 114a that holds rivets 114b), the second pin disposed through the second bore and the second clevis to secure the second post to the first post (see annotated Fig. 11). Ouchi further teaches that the elongate member (13) is slidably inserted in a forceps channel (2) of a flexible endoscope (1; Fig. 2; column 7, lines 1-3), similar to the elongate member of Forester being slidable relative to outer sheath (197).

    PNG
    media_image1.png
    535
    841
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the elongate member of Forester to include at least the first and second posts as claimed in light of the teachings of Ouchi such that the distal end portion of the elongate member is configured to articulate relative to the longitudinal axis of the elongate member in light of the teachings of Ouchi in order to allow the elongate member to be articulated to a desired treatment site, improving the maneuverability of the device and facilitating navigating anatomy to reach the desired treatment site. 

Claim(s) 10-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forster et al. (US 2009/0209955 A1) in view of Ouchi (US 5,904,647) in view of Chin (US 2008/0103412 A1).
Regarding claims 10-11, while one of ordinary skill in the art would generally understand the device of Forster to have a handle at least in order for the user to grasp the device and manipulate the jaws open and closed, modified Forster fails to explicitly disclose a handle supported on a proximal end portion of the elongate member, wherein the handle includes a switch to selectively activate a vacuum through the vacuum lumen.
However, Chin teaches a surgical device (medical device 110) for cutting and removing tissue through a vacuum lumen (abstract), the device includes a handle (including 147 and tubing extending proximally therefrom) supported on the proximal end of an elongate member (140; Fig. 1(a)), wherein the handle includes a switch (valve 162) to selectively activate a vacuum through the vacuum lumen (as opening or closing the valve applies a desired amount of suction through the medical device 110; [0044]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the surgical device of Barbut to include a handle on the proximal end portion of the elongate member, wherein the handle includes a switch to selectively activate a vacuum through the vacuum lumen as taught by Chin in order to allow the user to easily grasp and maneuver the surgical device as well as to allow the user to manually control the desired amount of suction to be applied through the surgical device.
Regarding claims 12-19, Forster discloses a surgical device (Figs. 7A-7B), comprising: an elongate member (tubular portion of cutting jaw device 193; Figs. 7A-7B) defining a vacuum lumen (lumen through tubular portion of cutting jaw device 193, as the pincher catheter could be aspirated to remove debris and resected tissue; Fig. 7B) and extending to a distal end portion (distal portion of 193), the elongate member defining a longitudinal axis (longitudinal axis of tubular portion of 193); and a suction tip (including at least blade-like jaws 194) supported by the distal end portion of the elongate member (Figs. 7A-7B) and defining a cavity (opening created by jaws 194) in fluid communication with the vacuum lumen of the elongate member (Figs. 7A-7B), the suction tip having first and second cutting blades (jaws 194), each blade of the first and second cutting blades including a proximal portion and a distal portion (Figs. 7A-7B), the proximal portions of the first and second cutting blades configured to pivot about a common pivot axis (at pin 195) to position the distal portions of the first and second cutting blades between an open position (Fig. 7A) and a closed position (shown by arrows 198; Fig. 7B) to sever tissue received within the cavity of the suction tip ([0070]), the common pivot axis defined through the distal end portion of the elongate member and positioned to enable the first and second cutting blades to pivot in an axially fixed location relative to the distal end portion of the elongate member such that the distal portions of the first and second cutting blades extend distally beyond a distal end of the elongate member in both the open and closed positions (Figs. 7A-7B).
Forster discloses that the body of the device may be lengthened and/or made more flexible or torque responsive in order to facilitate navigating anatomy to reach the treatment site ([0070]-[0071]), but fails to explicitly disclose the distal end portion configured to articulate relative to the longitudinal axis of the elongate member; wherein the elongate member includes a first post pivotably coupled thereto by a first pin, wherein the elongate member includes a second post pivotably coupled to the first post by a second pin, wherein the second post supports the suction tip, wherein the first pin and the second pin are transverse to one another, wherein the first post and the second post articulate relative to a proximal end portion of the elongate member in different directions, wherein the elongate member defines a first bore and the first post includes a first clevis, the first pin disposed through the first bore and the first clevis to secure the first post to the elongate member, wherein the first post defines a second bore and the second post includes a second clevis, the second pin disposed through the second bore and the second clevis to secure the second post to the first post; and a container configured to receive the severed tissue from the suction tip.
However, Ouchi teaches an articulable biopsy forceps surgical device (treatment accessory 100; Fig. 11) comprising an elongate member (flexible shaft 13 and free-bending portion 114; Fig. 11) defining a longitudinal axis (axis through shaft 13) and a distal end portion (bending portion 114), the distal end portion configured to articulate relative to the longitudinal axis of the elongate member (columns 8-9, lines 58-67, 1-3), wherein the elongate member includes a first post (proximal most joint member 114a) pivotably coupled thereto (at flexible shaft 13) by a first pin (rivet 114b connecting proximal most joint member 114a to shaft 13; Fig. 12), wherein the elongate member includes a second post (joint member 114a adjacent and distal to the proximal most joint member 114a) pivotably coupled to the first post by a second pin (rivet 114b; Fig. 11), wherein the second post supports the tip (through additional adjacent distal joint members 114a), wherein the first pin and the second pin are transverse to one another (as they are aligned perpendicular with respect to each other; see annotated Fig. 11 below), wherein the first post and the second post articulate relative to a proximal portion of the elongate member in different directions (due to the transverse rivet arrangement), wherein the elongate member (13) defines a first bore (opening through which rivet 114b is passed through shaft 13) and the first post includes a first clevis (proximal forked shaped portion of the joint member 114a that holds rivets 114b), the first pin disposed through the first bore and the clevis to secure the first post to the elongate member (see annotated Fig. 11), wherein the first post defines a second bore (opening through which the second pin is inserted) and the second post includes a second clevis (proximal forked shaped portion of the joint member 114a that holds rivets 114b), the second pin disposed through the second bore and the second clevis to secure the second post to the first post (see annotated Fig. 11). Ouchi further teaches that the elongate member (13) is slidably inserted in a forceps channel (2) of a flexible endoscope (1; Fig. 2; column 7, lines 1-3), similar to the elongate member of Forester being slidable relative to outer sheath (197).

    PNG
    media_image1.png
    535
    841
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the elongate member of Forester to include at least the first and second posts as claimed in light of the teachings of Ouchi such that the distal end portion of the elongate member is configured to articulate relative to the longitudinal axis of the elongate member in light of the teachings of Ouchi in order to allow the elongate member to be articulated to a desired treatment site, improving the maneuverability of the device and facilitating navigating anatomy to reach the desired treatment site. 
Modified Forster fails to disclose a container configured to receive the severed tissue from the suction tip.
However, Chin teaches a surgical system (Fig. 1(a)), comprising: a surgical device (medical device 110) for severing and removing tissue through a vacuum lumen (abstract); and a container (collector 164) configured to receive the severed tissue from the suction tip (144; as collector 164 can be provide to collect tissue that is removed from a patient after it has been cut from the patient and suctioned out of the patient’s body; [0045]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the surgical device of modified Forster to include a container taught by Chin in order to effectively collect, store, and dispose of matter that has been suction out of the patient’s body.
Regarding claim 20, while one of ordinary skill in the art would generally understand the device of Forster to have a handle at least in order for the user to grasp the device and manipulate the jaws open and closed, modified Forster fails to explicitly disclose a handle supported on a proximal end portion of the elongate member.
However, Chin teaches a surgical device (medical device 110) for cutting and removing tissue through a vacuum lumen (abstract), the device includes a handle (including 147 and tubing extending proximally therefrom) supported on the proximal end of an elongate member (140; Fig. 1(a)), wherein the handle includes a switch (valve 162) to selectively activate a vacuum through the vacuum lumen (as opening or closing the valve applies a desired amount of suction through the medical device 110; [0044]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the surgical device of modified Forster to include a handle on the proximal end portion of the elongate member as taught by Chin in order to allow the user to easily grasp and maneuver the surgical device as well as to allow the user to manually control the desired amount of suction to be applied through the surgical device.

Response to Arguments
The previous objection of claims 2 and 12 due to minor informalities has been withdrawn in light of applicant’s amendments made 4/15/2022.
The rejection of claims 2, 10-12 and 20 under 35 U.S.C. 102 as anticipated by Kothe (US 4,881,550) has been withdrawn in light of applicant’s amendment made 4/15/2022; specifically, Kothe does not disclose the distal end portion configured to articulate relative to the longitudinal axis of the elongate member.
Applicant’s arguments with respect to claim(s) 3-9 and 13-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. For example, the combination of Forster in view of Ouchi is now being relied upon to teach the distal end portion configured to articulate relative to the longitudinal axis of the elongate member. Additionally, the device of Forster does not require an outer tube to open or close the jaws and Forster teaches the device may be made more flexible in order to facilitate navigating anatomy ([0070]-[0071]); therefore, the modification of Forster in view of Ouchi would not change the principle operation of Forster and/or amount to a complete reinvention of the device of Forster.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771